Case: 4:17-cr-00100-NAB Doc. #: 198 Filed: 02/12/19 Page: 1 of 3 PageID #: 1477



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
         Plaintiff,                             )
                                                )
vs.                                             )       Case No.: 4:17-cr-00100-NAB
                                                )
COLLIN MCATEE,                                  )
                                                )
         Defendant                              )

                                      MOTION TO TRAVEL

         COMES NOW defendant, Collin McAtee (“Defendant”), by and through counsel, and

moves this Court for permission to travel to Libera, Costa Rica from March 17, 2019 to March

24, 2019. In support of this motion (the “Motion”), Defendant states as follows:

         1.      Defendant files this Motion to request permission to travel with his wife, kids and

two other families to Libera, Costa Rica from March 17, 2019 to March 24, 2019 for family

vacation.

         2.      The conditions of release set in this case prohibit travel by the Defendant outside

this district, and moreover prohibit international travel, without prior authorization from the

Court.

         3.      Their travel itinerary is attached to this Motion as Exhibit A.

         4.      Defendant’s return to the United States following the family vacation is assured

by, among other things, the fact that Defendant’s children go to school in St. Louis, and

Defendant’s home, property, and business are in the United States.

         5.      Defendant is not a flight risk and has simply pled guilty to 21 USC§331(a) and 21


                                                    1
Case: 4:17-cr-00100-NAB Doc. #: 198 Filed: 02/12/19 Page: 2 of 3 PageID #: 1478



USC§331(a)(1), both misdemeanor offenses.

       6.      If permitted to travel, Defendant will provide the address and phone number of

where he will be staying to his U.S. Pretrial Services Officer in advance of March 17, 2019, and

will maintain contact as directed during his travel. Defendant will immediately surrender his

passport, upon his return to the United States.

       7.      Defendant, through counsel, has discussed this proposed travel with his Pretrial

Services officer, William Irby, and has been informed that Pretrial Services is not opposed to

Defendant’s request.

       8.      Defendant, through counsel, has discussed this matter with counsel for the

Government, assistant United States Attorney Charles S. Birmingham, who defers to pretrial

services regarding this request.

       WHEREFORE, Defendant respectfully requests this Honorable Court grant the Motion

and permit Defendant to travel with his family to Costa Rica for family vacation.



Dated: February 12, 2019                      Respectfully submitted,

                                              ROGERS SEVASTIANOS & BANTE, LLP

                                      By:     _/s/ John P. Rogers______________________
                                              JOHN P. ROGERS, #38743MO
                                              Attorney for Defendant Collin McAtee
                                              120 S. Central Avenue, Suite 160
                                              Clayton, Missouri 63105
                                              (314) 354-8484
                                              jrogers@rsblawfirm.com




                                                  2
Case: 4:17-cr-00100-NAB Doc. #: 198 Filed: 02/12/19 Page: 3 of 3 PageID #: 1479



                                 CERTIFICATE OF SERVICE

        By signature below, I hereby certify that on February 12, 2019, the foregoing was
electronically filed with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon Assistant United States Attorneys Charles S. Birmingham.

                                      _/s/ John P. Rogers____________________




                                                 3
